Order entered June 17, 2015




                                          In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                   No. 05-15-00685-CV

     IN RE TRUE HEALTH DIAGNOSTICS, LLC, AND JEFFREY P. "BOOMER"
                          CORNWELL, Relators

               Original Proceeding from the 416th Judicial District Court
                                 Collin County, Texas
                         Trial Court Cause No. 416-01046-2015

                                         ORDER
      Before the Court is relators’ June 16, 2015 unopposed motion to dismiss the petition for

writ of mandamus. We GRANT the motion. Based on the Court’s opinion of this date, we

DISMISS the petition for writ of mandamus. We ORDER each party to bear its own costs.


                                                   /s/   DAVID EVANS
                                                         JUSTICE